UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANTTOSECTION13OR15(d) OFTHE SECURITIESEXCHANGEACTOF1934 Date of Report (Date of earliest event reported): August 18, 2016 (August 15, 2016) Univar Inc. (Exact name of registrant as specified in its charter) Delaware 001-37443 26-1251958 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 3075 Highland Parkway, Suite 200 Downers Grove, IL 60515 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (331)777-6000 NotApplicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On August 18, 2016, in conjunction with the secondary registration and sale of Univar Inc. shares by Univar N.V. (shares the economic benefit of which are held by investment funds affiliated with CVC Capital Partners Advisory (U.S.) Inc. ("CVC")), Lars Haegg and Christopher J. Stadler resigned as the CVC designated members of the Board of Directors of Univar Inc. Item8.01 Other Events On August 15, 2016, UnivarInc. (the “Company”), certain of the Company’s stockholders, including Univar N.V. and GSO COF Facility, LLC, (collectively, the “Selling Stockholders”) and Goldman, Sachs & Co. (the “Underwriter”) entered into an underwriting agreement (the “Underwriting Agreement”) pursuant to which the Selling Stockholders agreed to sell to the Underwriter, and the Underwriter agreed to purchase from the Selling Stockholders, subject to and upon terms and conditions set forth therein, 20,943,741 shares of the Company’s common stock. The foregoing description of the Underwriting Agreement does not purport to be complete and is qualified in its entirety by reference to the copy thereof, which is filed herewith as Exhibit1.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 1.1 Underwriting Agreement, dated August 15, 2016, among UnivarInc., the selling stockholders named therein and Goldman, Sachs & Co. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 18, 2016 Univar Inc. By: /s/ Stephen N. Landsman Name: Stephen N. Landsman Title: Executive Vice President, General Counsel and Secretary Exhibit Index Exhibit Number Description 1.1 Underwriting Agreement, dated August 15, 2016, among UnivarInc., the selling stockholders named therein and Goldman, Sachs & Co.
